Citation Nr: 0402928	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  02-11 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office that continued a noncompensable 
disability rating for appellant's service-connected bilateral 
hearing loss.  

The Board notes that the rating decision being appealed 
addressed two issues: entitlement to a compensable rating for 
bilateral hearing loss, and request to reopen a claim, 
previously denied by the Board, for service connection for 
tinnitus.  Appellant's Notice of Disagreement addresses only 
the issue of compensable rating for hearing loss.  The issue 
of reopening a claim for service connection for tinnitus is 
accordingly not before the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201 (2003).


FINDINGS OF FACT

Appellant currently has a Level I hearing loss in the right 
ear and a Level II hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for compensable rating for hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for increased rating was filed in March 
2001, after the date of enactment of the VCAA.  The Board 
accordingly applies the VCAA to the instant case.

In the instant case, RO sent appellant a letter in March 
2002, which is prior to the adjudication of the claim in 
April 2002, in which RO discussed the VCAA and detailed the 
evidence of record and the evidence that would still be 
helpful in developing the claim.  The record also shows that 
RO called appellant prior to the rating decision and 
confirmed that appellant has no additional information or 
evidence to submit; RO informed appellant during that 
conversation that RO would adjudicate the claim based on the 
evidence of record, since appellant had no additional 
evidence to submit, but that appellant would be able to 
submit additional evidence in the future if such evidence 
becomes available.  The Board accordingly finds that VA has 
no outstanding duty to notify appellant of any further 
information or evidence needed.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, RO afforded appellant a medical 
examination for the specific purpose of determining whether 
an increased (compensable) rating is appropriate; as noted 
above, RO also called appellant to verify that appellant has 
no additional information or evidence to submit in the 
development of his claim.  The Board accordingly finds that 
VA has no outstanding duty to assist appellant in the 
development of this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's bilateral hearing loss was adjudicated to be 
service-connected in a decision by the Board in July 1971.  
RO assigned a noncompensable rating.  This rating has been in 
effect since 1969.  The veteran had some left ear surgery in 
October 1996.  

Appellant submitted the instant request for increased 
(compensable) rating in May 2001, citing the continuing 
decrease in his hearing.  Several VA medical examinations are 
on file in regard to appellant's hearing, but only the most 
recent examination is relevant for rating purposes.  The most 
recent VA medical examination of record was conducted in 
March 2002.  During that examination, the puretone threshold 
levels were as follows:

HERTZ	1000		2000		3000		4000		AVERAGE
RIGHT	30		25		65		70		47 dBHl
LEFT		40		40		60		80		55 dBHl

Speech recognition was evaluated to be 96 percent in the 
right ear and 90 percent in the left ear.  The audiologist's 
impression for the right ear was "mild to severe signal-to-
noise hearing loss at 1K, 1500 and 3K-8kHz; word 
discrimination is within normal limits."  The audiologist's 
impression for the left ear was "mild to severe mixed 
hearing loss at 250-8kHz; word discrimination is slightly 
impaired."

Several statements by appellant are of record.  Appellant 
bases his claim for compensable rating on the fact that he 
did not wear hearing aids at the time of the original 
(noncompensable) rating, but now does.  Appellant further 
contends that VA should rate the hearing loss 
compassionately, rather than strictly apply a rating 
schedule.

III.  Analysis

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2003).  As a threshold 
matter, the Board notes that the VA medical examination 
specifically states that the examination results are 
considered valid for rating purposes.  The Board will 
accordingly rate the disability based upon the VA medical 
examination of record.

Hearing impairment is determined by averaging the hearing 
impairment at each of the four designated frequencies (1000, 
2000, 3000, and 4000 Hertz).  This results in a Puretone 
Threshold Average for each ear.  The Puretone Threshold 
Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 
C.F.R. § 4.85 (2003).  This results in a score, expressed as 
a Roman numeral, for each ear.  The Roman numeral scores for 
both ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  

There are two provisions for evaluating veterans with 
exceptional patterns of hearing impairment that cannot always 
be accurately assessed under the standards of 38 C.F.R. 
§ 4.85 (2003) as discussed above.  If the Puretone Threshold 
at each of the four frequencies is 55 decibels or more, the 
Roman numeral score may be obtained from either Table VI or 
Table VIA, whichever results in a higher score.  38 C.F.R. 
§ 4.86(a) (2003).   If the Puretone Threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral score is obtained from either Table VI or 
Table VIA, whichever results in a higher score, and is then 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2003).   These criteria are not met by the March 
2002 VA medical examination, so the disability rating is 
determined by applying the criteria of 38 C.F.R. § 4.85 
(2003). 
 
Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
The Board has accordingly applied the determinations of the 
March 2002 VA medical examination, the most recent medical 
examination of record, to the schedular criteria of 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2003).  The 
result, per Table VI, is that appellant has a Level I hearing 
loss in the right ear and a Level II hearing loss in the left 
ear.  When the Level I and Level II hearing loss are charted 
in Table VII, the result is a 0 percent compensability 
rating.  The Board accordingly finds that appellant is not 
entitled to a compensable disability rating for hearing loss.

VA must consider potential applications of other diagnostic 
codes, whether or not raised by a claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 583 (1991).  In this case, the 
claimed disability is a straightforward hearing loss and 
there is no other diagnostic code that would be more 
appropriate for rating purposes. 

Appellant has urged that his hearing loss imposes a social 
and occupational impairment to a degree that compensation is 
appropriate.  However, the degrees of disability specified by 
the Rating Schedule are generally considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the injury.  38 C.F.R. § 4.1 (2003); Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).  The file does not show, and appellant has not 
alleged, that these criteria for extraschedular rating apply 
to this case.

The Board notes appellant's contention that his hearing loss 
has worsened, and particularly cites that he is now wearing 
hearing aids.  A veteran is competent to opine that his 
disability is worse than when originally rated.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  However, the Board 
advises appellant that the relevant legal issue is not 
whether the hearing loss has worsened, but rather whether the 
hearing loss has reached the point where it has become 
compensable under the Rating Schedule.  The Board is bound by 
the laws and regulations of the VA, including the rating 
schedule provisions.  See 38 U.S.C.A. § 7104.   In this case, 
the most current medical evidence of record shows that the 
hearing loss is not compensable under the Rating Schedule, 
and the Board has no legal latitude to depart from the 
application of the Rating Schedule.  Also, the Board notes 
that the ratings derived from the Rating Schedule are 
intended to make proper allowance for hearing aids.  38 
C.F.R. § 4.85 (2003).
  
As the evidence preponderates against appellant's claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 18, 
519 (1996).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



